Case 3:17-cv-00532-DJH-CHL Document 27 Filed 05/29/20 Page 1 of 6 PageID #: 184




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  DARRYL B. WATSON, SR.,                                                                 Plaintiff,

  v.                                                    Civil Action No. 3:17-cv-532-DJH-CHL

  DONNA HARGENS et al.,                                                              Defendants.
                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Darryl B. Watson resigned from his teaching position with Jefferson County

 Public Schools following a series of disciplinary proceedings. After his resignation, Watson filed

 charges with the EEOC, alleging that he was discriminated against because he is African

 American. The EEOC dismissed his claims, and Watson sued four of his former superiors and

 JCPS administrators in their individual capacities, alleging violations of Title VII, 42

 U.S.C. § 2000e et seq., for race, sex, and disability discrimination. (Docket No. 1) Defendants

 now move the Court to dismiss Watson’s claims. (D.N. 11) For the reasons below, the Court will

 grant the motion to dismiss.

                                                 I.

         The following facts are set forth in the complaint and taken as true for purposes of the

 present motion. See Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009)

 (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)). JCPS hired Watson as an

 Exceptional Child Education/Behavior Disorder instructor in October 2010. (D.N. 1, PageID # 4)

 He worked at Myers Middle School until it closed. After the closure, Watson taught at Waggener

 High School, where the displaced Myers students were temporarily housed. (Id.) While at

 Waggener in 2014, Watson observed other teachers treating African American students

 inappropriately—for example, he witnessed assistant principal Jeffery Marshall physically restrain


                                                 1
Case 3:17-cv-00532-DJH-CHL Document 27 Filed 05/29/20 Page 2 of 6 PageID #: 185




 a student with a maneuver prohibited by JCPS guidelines. (Id., PageID # 4) Watson claims that

 Donna Hargens, the former superintendent of JCPS, treated him unfairly because she did not

 investigate the allegations against Marshall, “despite [the allegations] being brought to her

 attention.” (Id., PageID # 17) Watson reported these incidents to the administration, but no

 disciplinary action was taken against the Caucasian teachers. In July 2015, Watson spoke with

 Waggener principal Katy Zeitz about applying for a position as an assistant principal. (Id., PageID

 # 7) Zeitz stated that she “did not want three males as Assistant Principals,” and she did not

 interview Watson for the position. (Id.) On September 2, 2015,Watson responded to a student

 threatening to “blow [his] his brains out” by placing his hand on the student’s shoulder. (Id.,

 PageID # 10) The administration determined that the interaction qualified as excessive force and

 Zeitz suspended Watson for five days. (Id.)

        According to Watson, he then began experiencing a hostile work environment. He claims

 that he was demoted for reporting the mistreatment of students and was disciplined more harshly

 than other teachers because he is not Caucasian. (Id., PageID # 17) Watson collected data on the

 “high ratio of African American suspension rates at Myers at [sic] Waggener compared to other

 schools in the district” and claims that the “data was hidden from the district” and ignored by Zeitz.

 (Id., PageID # 5) Further, Watson claims that he attempted to shed light on a fraudulent attempt

 to “chang[e] . . . the grading policy to where no student received a below a C minus despite if they

 were failing.” (Id., PageID # 4) He claims that he experienced “continued excessive discipline,

 had [his] performance defamed as an educator and [was] wrongfully demoted” because of his

 attempts to expose these policies, and that this “target on his back” created a hostile work

 environment. (Id., PageID # 5) As “retaliation” for exposing this inappropriate behavior, Watson

 was transferred from Waggener to Okolona Elementary School. (Id., PageID # 19) Watson claims



                                                   2
Case 3:17-cv-00532-DJH-CHL Document 27 Filed 05/29/20 Page 3 of 6 PageID #: 186




 that Tiffeny Armour, the former director of human resources for JCPS, discriminated against him

 when she instituted this transfer. (Id.)

         At Okolona, Watson supervised a much larger class and received little administrative

 support. (Id., PageID #15) Watson was unhappy at his new placement and asked for a transfer.

 (Id., PageID # 23) He clashed with human resources officers, other teachers, and administrators.

 (Id., PageID # 21–24) Watson asserts that the principal of Okolona, Karen Stearman, ignored his

 complaints about his coworkers and did not make any changes to provide Watson with additional

 administrative support. (Id., PageID # 23) On August 22, 2016, administrators reported that

 Watson had inappropriately sprayed a student with a water bottle. (Id., PageID # 22) Following

 a disciplinary inquiry, Watson was assigned to supervise the bus compound, a change Watson

 views as a demotion.          (Id., PageID # 28)   He was “forced” to resign after experiencing

 “[e]xacerbation of PTSD symptoms,” for which he reports receiving medical care. (Id., PageID #

 17–18) Watson filed two complaints of racial discrimination with the EEOC. (D.N. 11-2, 1 1-3)

 The EEOC determined that there was not probable cause for the claims, and Watson was issued

 right-to-sue letters. (Id.)

         Watson filed this action against Armour, Hargens, Stearman, and Zeitz on August 30, 2017.

 (D.N. 1) He asserts claims under Title VII, Kentucky’s defamation statute, and the Kentucky

 Whistleblower Act.1 Defendants moved to dismiss (D.N. 11), but the case was stayed, at Watson’s

 request, due to his alleged medical conditions. (See D.N. 21) Watson has since responded (D.N.

 24), and Defendants replied. (D.N. 25) After consideration of the parties’ arguments, the Court

 will grant Defendants’ motion to dismiss.



 1
  Watson checked the box for a § 1983 claim on his pro se complaint. (D.N. 1) The Court, however,
 previously determined that Watson did not allege a particular constitutional violation and that he
 has only alleged claims under Title VII and state law. (D.N. 5, PageID # 56)
                                                    3
Case 3:17-cv-00532-DJH-CHL Document 27 Filed 05/29/20 Page 4 of 6 PageID #: 187




                                                    II.

         To survive a motion to dismiss for failure to state a claim, “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). A claim is plausible on its face “when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. Factual allegations are essential; “[t]hreadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice,” and the Court need not accept such

 statements as true. Id. A complaint whose “well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct” does not satisfy the pleading requirements of Rule

 8 and will not withstand a motion to dismiss. Id. at 679.

                                                   III.

 A.      Title VII

         Title VII allows individuals who have been discriminated against by their employers to

 recover monetary damages. Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 534 (1999). For purposes

 of Title VII, an employer is defined as “[a] person engaged in an industry affecting commerce who

 has fifteen or more employees for each working day in each of twenty or more calendar weeks in

 the current or preceding calendar year.” 42 U.S.C.A § 2000e(b). Therefore, “individual employees

 cannot be held liable under Title VII.” Galey v. May Dep’t Stores Co., 9 F. App’x 295, 299 (6th

 Cir. 2001); see also Wathen v. Gen. Elec. Co., 115 F.3d 400, 406 (6th Cir. 1997). Title VII thus

 does not allow aggrieved employees to recover from individual superiors or coworkers. Watson’s




                                                    4
Case 3:17-cv-00532-DJH-CHL Document 27 Filed 05/29/20 Page 5 of 6 PageID #: 188




 argument to the contrary relies on cases where individual defendants were charged with assault

 and is therefore meritless.2

        As noted by Defendants, Watson did not name JCPS as a defendant in his complaint. (D.N.

 11, PageID # 86; D.N. 1) All Defendants are former JCPS employees themselves, and Watson has

 not alleged that any of them qualifies as an “employer” for purposes of Title VII. Because Title

 VII imposes liability only on “employers” and “[n]one of the facts, even liberally construed,

 suggest” that the defendants named here “are ‘employers’ as contemplated under Title VII,”

 Watson’s claims must be dismissed as a matter of law. Turner v. Brown Bro’s Cadillac Inc., No.

 3:16CV-194-CRS, 2016 WL 4535668, at *2 (W.D. Ky. Aug. 30, 2016) (dismissing Title VII

 claims against individual defendant).

 B.     Defamation

        “Under Kentucky law, defamation consists of four elements: (1) a defamatory statement;

 (2) about the plaintiff; (3) that is published; and (4) that causes injury to reputation.” Gahafer v.

 Ford Motor Co., 328 F.3d 859, 861 (6th Cir. 2003) (citing Columbia Sussex Corp. v. Hay, 627

 S.W.2d 270, 273 (Ky. Ct. App. 1981)). Watson alleges that he was “defamed as an educator.”

 (D.N. 1, PageID # 5) His complaint contains no other detail or explanation of the alleged

 defamation. Watson failed to provide the Court with a date on which the alleged defamation

 occurred. Watson’s defamation allegation therefore amounts to merely a “naked assertion[] devoid

 of further factual enhancement’—precisely the level of pleading that Iqbal squarely rejected.”




 2
   The Court notes that Watson’s response on the individual-liability argument appears to be copied
 directly from the website of a law firm, without citation or modification. (D.N. 24, PageID 263;
 https://www.fisherphillips.com/resources-articles-harassment-claims-highlight-risk-for-
 individual-liability)


                                                  5
Case 3:17-cv-00532-DJH-CHL Document 27 Filed 05/29/20 Page 6 of 6 PageID #: 189




 Shaughnessy v. Interpublic Grp. of Cos., Inc., 506 F. App’x 369, 373 (6th Cir. 2012) (quoting

 Iqbal, 556 U.S. 662 at 677–78). Watson’s defamation claim will therefore be dismissed.

 C.     Kentucky Whistleblower Act

        Ky. Rev. Stat. § 61.102, also known as the Kentucky Whistleblower Act, prohibits

 employers from punishing employees for good faith reporting of suspected violations of law.

 Regardless of the merits of Watson’s whistleblower claim, “the language of KRS 61.101(2) does

 not impose individual civil liability under Kentucky's Whistleblower Act for reprisal against public

 employees of the Commonwealth and its political subdivisions.” Pacheco v. Waldrop, 72 F. Supp.

 3d 738, 749 (W.D. Ky. 2014), on reconsideration in part, 84 F. Supp. 3d 606 (W.D. Ky. 2015)

 (quoting Cabinet for Families & Children v. Cummings, 163 S.W.3d 425, 431–434 (Ky. 2005));

 see also Miller v. Admin. Office of Courts, 448 F.3d 887, 897 (6th Cir. 2006) (upholding dismissal

 of KWA claims against individual defendants because “the Act does not impose individual civil

 liability”). Watson’s claims against Defendants—all named in their individual capacities—

 therefore fail as a matter of law.

                                                 IV.

        Watson cannot recover from the individually named Defendants under Title VII. He failed

 to make the minimum factual allegations to support a defamation claim, and his Kentucky

 Whistleblower Act claims suffer from the same infirmity as his Title VII claims. Accordingly,

 and the Court being otherwise sufficiently advised, it is hereby

        ORDERED that Defendants’ motion to dismiss (D.N. 11) is GRANTED. Watson’s

 claims are DISMISSED with prejudice and STRICKEN from the Court’s docket.

         May 29, 2020




                                                    David J. Hale, Judge
                                                 United
                                                 6      States District Court
